Citation Nr: 1706954	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia. 

In October 2015 the Board denied the claim for service connection for a low back disability.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In September 2016 the Court issued an order granting a joint motion of the parties and remanded the case to the Board for action in compliance with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the case must be remanded at this point for further development in compliance with the Court's Order.

The Veteran contends that his current lumbar spine disorder is related to injuries he sustained in service.  

In the joint motion, the parties agreed that the Board did not address the findings of the Veteran's records from his emergency care after a 1996 motor vehicle accident (MVA) that noted old back injuries.  Specifically, a February 1996 treatment record stated that "there are abnormalities at L4, but these are almost certainly all old and due to bilateral spondylolysis and slight spondylolisthesis".  It was also argued that a September 2014 VA examination was inadequate as the examiner did not have the 1996 MVA emergency records and did not list any of the 1996 imaging reports of an old injury.  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the September 2014 VA examiner and request that he review the record, to include the records from the Veteran's emergency care after a 1996 MVA.  Specifically, the examiner is asked to review the February 1996 treatment record that stated "there are abnormalities at L4, but these are almost certainly all old and due to bilateral spondylolysis and slight spondylolisthesis".  

The examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset in service or is otherwise etiologically related to his service, to include documented treatment in March 1973 for a sprained back.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached with citation to the record, to include the 1996 emergency room records. 

If the September 2014 examiner is unavailable, access to the electronic claims file should be sent to another examiner with appropriate expertise who should be requested to provide the required information. 

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the claim for service connection in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




